Citation Nr: 1705627	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-24 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for radicular symptoms, right lower extremity, claimed as leg cramps.

2.  Entitlement to service connection for radicular symptoms, left lower extremity, claimed as leg cramps.

3.  Whether new and material evidence was received to reopen the claim of entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In addition to the issues listed in the case caption, above, the July 2011 rating decision denied the claim of entitlement to service connection for stress and also declined to reopen the claim of entitlement to service connection for headaches.  The Veteran filed a notice of disagreement with these claims; however, in May 2014, the RO issued a subsequent rating decision awarding service connection for both an adjustment disorder and a headache disorder.  Thus, these appeals have been granted in full and are not within the Board's jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's July 2014 substantive appeal included a request for a Board videoconference hearing.  The Veteran was afforded this hearing in September 2016.  Unfortunately, due to technical difficulties, a transcript of the hearing was unable to be produced.  The Veteran was notified of this in January 2017 and offered the option of having a new hearing.  The Veteran responded in writing in January 2017 and elected to appear at a Board hearing at the RO (Travel Board) hearing.  

Travel Board hearings are scheduled by the RO.  Remand is, therefore, required as a hearing with a member of the Board at the RO must be scheduled.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

